Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 26, 2015

                                    No. 04-14-00680-CV

                        IN THE INTEREST OF S.P., et al, children,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02655
                     Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
       Appellants Christopher Morales and Joseph Medina’s briefs were originally due on
January 6, 2015. Appellants filed their first request for an extension of time, requesting an
additional twenty days. Appellants motions are GRANTED. Appellants’ briefs are due to be
filed with this court no later than January 26, 2015. Absent extenuating circumstances, no
further extensions will be given.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court